DETAILED ACTION
This action is responsive to the Applicant’s response filed on May 24, 2022.  Claims 1-10, 12-24, and 26 are pending in this proceeding. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,900,114 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Consent
	In view of the corrected consent, the Examiner will withdraw the previous objection. 

Claim Rejections
	With respect to claims 12 and 24, the Applicant amended claim 1 to delete “for a distributed antenna system” from the preamble. In addition, claim 24 was amended to recite “responsive to receiving the first response signal from the first remote monitor.”  
	With respect to the 112 rejection of claims 12 and 24, the Examiner agrees that the amendments overcome the rejection set forth in the previous office action.  

Prior Art Rejections
	The Examiner acknowledges that claims 1 and 14 were amended to include the subject matter of claim 11 which was previously indicated as including allowable subject matter. In addition, claim 21 was amended to include the subject matter of claim 25 which was previously indicated as including allowable subject matter. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--21.	A monitoring system for a distributed antenna system, the monitoring system comprising: 
a central monitor configured to be coupled via a network to a plurality of antennas; and
a plurality of remote monitors associated with the plurality of antennas, the plurality of remote monitors comprising: 
a first remote monitor of the plurality of remote monitors configured to, upon being polled by the central monitor with a first monitoring signal transmitted via the network and a first antenna associated with remote monitor, transmit a first response signal to the central monitor via the first antenna associated with the first remote monitor and the network; and 
a second remote monitor of the plurality of remote monitors configured to, upon being polled by the central monitor with a second monitoring signal transmitted via the network and a second antenna associated with the second remote monitor, transmit a second response signal to the central monitor via the second antenna associated with the second remote monitor and the network; 
wherein the first remote monitor and the second remote monitor are associated with the first and second antennas sharing a branch of the network connecting the first and second antennas to the central monitor; 
wherein the central monitor is further configured to: 
in response to a determination that no first response signal has been received from the first remote monitor, label at least one of the first remote monitor or the first antenna associated with the first remote monitor as defective; and 
in response to a determination that a signal strength of the first response signal received from the first remote monitor does not satisfy a first signal strength threshold and that a signal strength of the second response signal received from the second remote monitor does not satisfy a second signal strength threshold, determine that the branch has failed.

24.	The monitoring system as claimed in claim 21 wherein the central monitor is further configured to, responsive to receiving the first response signal from the first remote monitor and a determination that a signal strength of the first response signal received from the first remote monitor does not satisfy a signal strength threshold, transmit an instruction to the first remote monitor to change status of the first remote monitor and provide indication of the change.--

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: central monitoring unit and diagnostic switching device in claim 1 and central monitor and remote monitors in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10, 12-24, and 261 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Elliot discloses a central transmitter 109 and a distributed antenna (DAS antenna nodes 101)  (Figure 2 shows the DAS antennas connected to the base station).  As provided in further detail with respect to figure 6, the antenna devices are connected via a plurality of different branches.  Figure 1 and paragraph [0023] discloses a monitoring devices 105a, 105b, 105c, 105d associated with a DAS antenna.
In paragraph [0030], Elliott discloses the monitoring device can run various tests in order to determine network conditions. As set forth in paragraph [0041], the site collector provides test scripts to the monitoring device (“Thus, the monitoring devices may execute scripts that cause the monitoring devices to test network services, such as voice, messaging, location-based services, and loading, soft handoff, bandwidth, and other criteria associated with the DAS network”). 
Graham is directed to a distributed antenna system that is deployed in a tree-and branch architecture system. As disclosed in paragraph [0019] the antenna monitor units monitor various aspects of RF communication signals received or transmitted by the antenna 20.  This includes an RF level monitoring component for determining downlink power output in each RF band used by the distributed antenna system. See also paragraphs [0020-0021] which discloses the transmission and reception of communication signals via the antenna 20. 
As set forth in paragraph [0041-0042] of Elliot, the monitoring device sends the network results to the site collect (central monitoring unit).  See also paragraphs [0046-0047]. Graham also discloses of responding to the signal by transmitting a response signal to the monitoring device (See paragraphs [0019-0021]). 
As to claims 1 and 14, the prior art of record does not disclose a monitoring system comprising at least one path diagnostic switch device configured to be connected in a branch of the network and further configured to be switched between a first state where it passes along branch input power received by the at least one path diagnostic switching device and a second state wherein it attenuates or drives away from the branch at least some of the input power received by the at least one path diagnostic switching device in combination with the rest of the limitations of the claim. 
As to claim 21, the prior art of record does not disclose a monitoring system were a second remote monitor is configured to transmit a second response signal; and where the first and second remote monitor are associated with antennas sharing a branch of the network connecting the antennas to the central monitor; the central monitor is further configured to, in response to a determination that a signal strength of the response signal received from the remote monitor does not satisfy a first signal strength threshold and that a signal strength of the second response signal receiving from the remote monitor does not satisfy a second signal strength threshold, determine that the branch has failed, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 New claims 21-26 will be renumbered to claims 21-25 respectively.